McCLELLAN, J.
— The defendant was indicted for and convicted of robbery from the person. Upon the trial, on cross-examination of a witness introduced by the state, the defendant sought to elicit from that witness evidence of his previous conviction of “playing or betting in a game of craps.” On objection, the. question to this end was disallowed by the court. The action of the court was proper, since gaming, by any means, is not such an infamous crime as, under our statutes, may be shown in evidence to discredit the testimony of a witness.—Smith v. State, 129 Ala. 89, 29 South. 699, 87 Am. St. Rep. 47; Gordon v. State, 140 Ala. 29, 36 South. 1009.
The defendant haying testified in his own behalf, it was competent for the state to introduce evidence of *620his general character and his character for truth and veracity; and, the character witness (Kyle) háviug qualified as such, no error was committed in allowing him, in response to proper questions, to state that he would not credit defendant, even under oath.—Byers v. State, 105 Ala. 31, 16 South. 716; Crawford v. State, 112 Ala. 1, 21 South. 214.
There is no error in the record, and the judgmenl must be affirmed.
Affirmed. ,
Dowdell, Anderson, and Denson, JJ., concur.